IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JAMIYLAH BURNS,                              : No. 628 MAL 2020
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
BLAKELEY COOPER,                             :
                                             :
                    Petitioner               :


                                      ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2021, the Petition for Allowance of Appeal is

DENIED. Application to Supplement the Petition for Allowance of Appeal is DENIED.